_.-                        -.




          .                                   L




OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                    AUSTIN
    aue8fe?ram8uBlulsFyltBftoexoeeu
    moo.ooPer~~         xuwtablutoflnueny
    8peouiOrtetute ulrootirsg
                            .a0 psysmatto the
             AttorneyotherchrnlaUiart.Uin the
    l'Il8triat
    abovegmteUArttab. I do iSaul,hcuovor,
    YoPy QJoclfioia8truotlau with lafdbremce
                                           to
    tho pWnm3atof tlm dirtdab WSmrnay io cowi-
    tier of 355,000or war, 08 provi&uSby Art-
    iole 39lsb,sec. 1.
         %t&r the pr8aost ayaoa~u set ap by
    our mulltcr,trurorldnal dirtr~atrttomey




   ~~~~~~~~~~~
   aa&leef&lliaDIPLItlIutLtw8lubepa8ulble




         Artlo ~lR&l, V*mon’r Awmteeu 65*231Rt8tlate8
INma a8 iollum,
--
APPROVmm    21, 1941

             .
AlTORNEY GENERAL OF TEXAS